Case: 1:04-cr-00529-DAP Doc #: 77 Filed: 10/27/20 1 of 1. PageID #: 512




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                      )    CASE NOS. 1:04 CR 529, 1:96 CR 299
                                               )
              Plaintiff,                       )
                                               )    JUDGE DAN AARON POLSTER
       vs.                                     )
                                               )    OPINION AND ORDER
MICHAEL F. ALEXANDER,                          )
                                               )
              Defendant.                       )

       On October 26, 2020, the Court granted Defendant Michael F. Alexander’s Supplement

to Motion to Reconsider Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).

Doc #: 76. The Court reduced Alexander’s sentence to time served plus 14 days to quarantine

before release by the BOP. Id. On October 27, 2020, a BOP Computation and Classification

Technician contacted the Court to inquire whether the October 26 Opinion and Order granting

compassionate release applies as well to the 6-month consecutive sentence Alexander is

scheduled to serve in Case No. 1:96 CR 299 for a supervised release violation.

       Alexander has served nearly 6 years longer than he would serve if sentenced today.

For the reasons detailed in the October 26 Opinion and Order, the Court finds Alexander has

served sufficient punishment for his crimes in Case No. 1:04 CR 259 and for his supervised

release violation in Case No 1:96 CR 299. Alexander’s 6-month sentence in Case No. 1:96 CR

299 is hereby reduced to time served, plus the concurrent 14- day quarantine period imposed in

Case No. 1:04 CR 529 before release by the BOP.

       IT IS SO ORDERED.

                                             /s/ Dan A. Polster October 27, 2020
                                            Dan Aaron Polster
                                            United States District Judge
